Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El derecho a un empleo, esto es, a devengar ingresos y a te-ner una vida justa y decente, es un principio inalienable al hombre .... Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985).
En el caso de autos una mayoría del Tribunal decreta que la Comisión de Servicio Público (Comisión) carece de facultad para ordenar a un negocio de ventas de agregados que cese y desista de impedir acceso a sus predios a un porteador público autorizado por la Comisión precisamente a transportar agregados como los que vende el negocio aludido.
El referido decreto de una mayoría del Tribunal no sólo carece totalmente de base jurídica, sino que es contrario a claras normas del ordenamiento jurídico. Además, dicho decreto socava una vertiente importante del entramado del derecho administrativo en el país. Constituye también una grave injusticia contra un modesto trabajador y una deci-sión de privilegio a favor de una poderosa empresa privada. Por todo ello, disiento. Veamos.
*230H — <
Conviene comenzar precisando los hechos del caso. La mayoría del Tribunal no los narra completamente en su decreto, sacando de foco así lo que concretamente nos con-cierne aquí.
La peticionaria, Productora de Agregados, Inc. (Produc-tora) es la dueña de una cantera dedicada a la venta de agregados. (1) Juan R. Raimundi Meléndez (Raimundi) es un concesionario autorizado por la Comisión para la carga y el transporte de agregados en Puerto Rico.
Los clientes de Raimundi compraban agregados a Pro-ductora y utilizaban los servicios de Raimundi para trans-portar dichos agregados desde la cantera de Productora hasta sus propios predios. Raimundi había realizado las labores de transporte aludida por espacio de veinte años y se había dedicado durante ese tiempo casi exclusivamente a transportar precisamente los agregados de Productora. Los servicios prestados por Raimundi a Productora, pues, cons-tituían por décadas su principal fuente de ingresos.
Desde el 23 de enero de 1997, Productora prohibió a Raimundi la entrada a su cantera por razón de alegados altercados de sus empleados con dicho porteador. Debido a la prohibición referida, Raimundi prácticamente no había podido operar sus camiones ni realizar su negocio de transportación. La prohibición de Productora resultó tan adversa a su modo de ganarse la vida que Raimundi llegó a considerar la idea de vender uno de sus camiones para po-der sostener a su familia, según lo determinó la Comisión en una de las determinaciones de hecho que hizo en su Resolución en este caso. Por ello, Raimundi presentó una querella ante la Comisión, mediante la cual solicitó que se le ordenara a Productora a cesar y desistir de impedirle el *231acceso a la cantera. También solicitó que se le indemnizara por los daños sufridos resultantes de la referida prohibición.
Productora contestó la querella y solicitó su desestimación. Adujo, en esencia, que la Comisión no tenía jurisdicción para atender la controversia referida. Planteó que la jurisdicción de la Comisión sobre el porteador pú-blico no la autorizaba a regular a quien la cantera le podía vender sus agregados. Alegó que la acción de la Comisión aquí constituía una expansión de sus poderes sobre asun-tos que no le competen.
Luego de varios incidentes procesales, la Comisión se negó a desestimar la querella en cuestión y determinó que el Art. 14(c) de la Ley Núm. 109 de 28 de junio de 1962, Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1101(c), le daba jurisdicción sobre Productora. Emitió una resolu-ción mediante la cual ordenó a la peticionaria que cesara de negar acceso a Raimundi a la cantera y ordenó el pago de una compensación por los daños sufridos por éste.
Inconforme con dicho dictamen, Productora acudió al entonces Tribunal de Circuito de Apelaciones mediante un recurso de revisión. El foro apelativo correctamente con-firmó la resolución de la Comisión. Denegada la reconside-ración de ese dictamen, Productora acudió ante nos. Ini-cialmente denegamos el recurso de Productora por carecer de méritos. Denegamos asimismo la primera moción de re-consideración de Productora. Sin embargo, al atender su segunda moción de reconsideración, decidimos examinar más a fondo sus planteamientos, por lo que expedimos el recurso solicitado y autorizamos la intervención de la Aso-ciación de Industriales de Puerto Rico como amicus curiae.
II
El asunto medular ante nuestra consideración es si la Comisión tiene facultad para intervenir con una cantera *232que le ha negado acceso a sus predios a un porteador pú-blico autorizado por tal Comisión a transportar precisa-mente agregados como los que vende la cantera en cuestión.
Nótese, de entrada, que la Comisión al emitir la orden de cese y desista del caso de autos examinó de manera deliberada la cuestión de si tenía facultad para intervenir en este asunto, ya que Productora se lo planteó enfáticamente. La Comisión determinó expresamente que tenía tal facultad al amparo de lo dispuesto en el Art. 14 de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1101. Ello es importante en vista de la conocida doctrina de que los tribunales le deben gran deferencia y respeto a las interpretaciones que las agencias administrativas hacen de sus propias leyes orgánicas. Reiteradamente hemos re-suelto que la interpretación administrativa de una ley por el organismo encargado de ponerla en vigor y velar por que sus fines se cumplan merece gran peso y deferencia judicial. Srio. D.A.C.O. v. J. Condóminos C. Martí, 121 D.P.R. 807 (1988); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986); Tormos & D.A.C.O. v. F.R. Technology, 116 D.P.R. 153 (1985); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984). Este postulado básico de derecho admi-nistrativo es totalmente ignorado por la mayoría del Tribunal en el caso de autos, en su afán por defender los intere-ses de la empresa privada.
III
La referida decisión de la Comisión, más aún, está fir-memente anclada en lo que claramente dispone la Ley de Servicio Público de Puerto Rico, Ley Núm. 109 de 28 de junio de 1962, según enmendada, 27 L.P.R.A. sec. 1001 et seq. (Ley).
El Art. 14 de la Ley, supra, enumera los poderes y debe-*233res de la Comisión. En su origen, dicho artículo aplicaba sólo a los porteadores por contrato, las compañías de ser-vicio público y las entidades que actuasen como compañías de servicio público. Sin embargo, en 1972 se enmendó la Ley para adicionar un inciso (b) a su Art. 14, supra, para dejar claramente establecido, no sólo que la Comisión tenía las facultades generales que usualmente ejerce un orga-nismo cuasi judicial, sino además que la Comisión tenía facultad para intervenir con personas que incurriesen en prácticas o actuaciones que afectaran adversamente los ser-vicios públicos, aunque tales personas no fuesen compañías de servicios públicos o concesionarios de la Comisión. In-forme de la Comisión de Gobierno de la Cámara de Representantes sobre el P. de la C. 1226 de 9 de febrero de 1972.
Es evidente que el legislador creyó necesario ampliar las facultades de la Comisión para otorgarle jurisdicción, no solamente sobre las empresas de servicio público que operan en Puerto Rico, sino también para que pudiese in-tervenir para resolver controversias entre tales empresas y terceros en casos en que las actuaciones de éstos pudiesen afectar las actividades de las empresas de servicio público.
Más aún, el 27 de junio de 1974 se enmendó otra vez el referido Art. 14 de la Ley, para aclarar la enmienda de 1972. En el Informe de la Cámara de Representantes sobre el alcance de esta nueva enmienda de 1974 se señaló lo siguiente:
Mediante la Ley Núm. 60, de 30 de mayo de 1972, se en-mendó el Artículo 14 de la Ley de Servicio Público, a los fines de conceder jurisdicción a la Comisión de Servicio Público para intervenir con personas y empresas que pudieran afectar adversamente la prestación de los servicios públicos en Puerto Rico y la eficiente implementación de dicha ley. La enmienda se fundamentaba en el hecho de que a la Comisión ...le era indispensable no sólo tener la facultad de intervenir efectiva-mente con las personas que prestan servicios públicos, sino también con aquéllas que aunque no prestan un servicio incu-rren en prácticas y actuaciones que afectan adversamente a dichos servicios .... (Enfasis suplido.) Informe de la Cámara de *234Representantes sobre el P. del S. 724 de 31 de mayo de 1974, págs. 1-2.
Asimismo, en la Exposición de Motivos de la enmienda de 1974 se resaltó su propósito de hacer claro que al adop-tar la enmienda de 1972 se le concedió autoridad a la Co-misión para ejercer todas sus facultades con relación a ac-tuaciones de personas o entidades que no son empresas de servicio público o porteadores por contrato, pero que afec-tan sus actividades. La referida exposición de motivos lee como sigue:
A los fines de conceder jurisdicción a la Comisión de Servicio Público para intervenir con personas y empresas que pudiesen afectar adversamente la prestación de los servicios públicos en Puerto Rico ... con miras a aclarar que al adoptar la Ley nú-mero 60 del 30 de mayo de 1972 concedimos autoridad a la Comisión para ejercer todas sus facultades y no tan sólo las contenidas en el Inciso (b) en relación a las personas o entida-des enumeradas en dicha ley que no son empresas de servicio público o porteadores por contrato. (Enfasis suplido.) Exposi-ción de Motivos de la Ley Núm. 104 de 27 de junio de 1974, (Parte 1) Leyes de Puerto Rico 371.
Luego de las referidas enmiendas, el Art. 14 de la Ley dispone así, en lo pertinente aquí:
(c) Los poderes y facultades dispuestas en los incisos (a) y (b) de esta sección serán ejercitables no solamente en relación con las compañías de servicio público, porteadores por con-trato, empresas de vehículos privados dedicados al comercio, personas que se dediquen al transporte turístico, según se define en esta parte y entidades que actúen como compañías de servicio público o como porteadores por contrato, sino también con respecto a:
(1) Toda persona o entidad que infrinja a las disposiciones de esta Parte.
(2) Toda persona o entidad cuyas actuaciones afecten o puedan afectar la prestación de algún servicio público.
(3) Toda persona o entidad que lleve a cabo cualquier ac-tividad para la cual sea necesaria obtener una autorización o endoso de la Comisión.
(4) Toda persona o entidad cuyas actuaciones u omisiones resulten en perjuicio de las actividades, recursos o intereses en *235relación con los cuales la Comisión tiene poderes de reglamen-tación, supervisión o vigilancia. (Enfasis suplido.) 27 L.P.R.A. sec. 1101(c).
Como puede observarse, lo que dispone literalmente el citado Art. 14 de la Ley, después de las enmiendas de 1972 y 1974, es meridianamente claro. No necesita interpreta-ción alguna. Igualmente claro es su historial legislativo. Por ello, es sencillamente incomprensible el decreto de la Mayoría en este caso, que es absolutamente contrario al mandato expreso y a la intención del legislador referente a dicho Art. 14. Reiteradamente hemos resuelto que cuando el lenguaje de una ley es claro y la intención legislativa es patente, este Tribunal está obligado a respetar la voluntad legislativa. No pueden los tribunales disponer algo que el legislador no intentó proveer, porque ello significaría inva-dir los poderes de la Asamblea Legislativa. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996). Con su decreto en el caso de autos, la mayoría de este Tribunal ignora de modo prepotente no sólo la clara voluntad legislativa, sino además nuestra propia reiterada doctrina de la obligación que tenemos de respetar y acatar el mandato legislativo.
IV
Es menester señalar, además, que existe otra pieza le-gislativa aplicable al caso de autos, que la mayoría no trae a colación en su decreto de autos. La transportación de agregados es objeto en Puerto Rico de una legislación especial que pone de manifiesto tanto la importancia particular que reviste el asunto en nuestro país, como el rol de la Comisión en esta materia. Véase la Ley de Transportación de Agregados, Ley Núm. 1 de 16 de mayo de 1972 (27 L.P.R.A. secs. 2001-2014).
En esa legislación especial se destaca, entre otras cosas, la jurisdicción abarcadora que se le concede a la Comisión *236sobre todo lo relativo a la transportación de agregados en Puerto Rico. En particular, en esta legislación especial se le concede a la Comisión amplias facultades investigativas y plenos poderes para fijar las condiciones y los requisitos que estime necesarios o convenientes con respecto a la transportación de agregados. 27 L.P.R.A. sec. 2005.
De particular importancia es lo dispuesto en el Art. 1 de la legislación especial referida, 27 L.P.R.A. sec. 2001. Allí se establece claramente que es un objetivo primordial de dicha legislación “garantizar: (1) la supervivencia de los dedicados al transporte de agregados como medio de vida”, finalidad cuya consecución se le asigna expresamente a la Comisión.
Es evidente de lo anterior que esta otra legislación pro-vee un firme fundamento adicional a la jurisdicción de la Comisión sobre el asunto del caso de autos. Demuestra cla-ramente la voluntad legislativa con relación a la cuestión que nos atañe aquí y pone de manifiesto una vez más el craso error que comete la Mayoría del Tribunal al despojar a la Comisión de su autoridad sobre el asunto del caso de autos.
V
Debe enfatizarse asimismo que desde hace mucho tiempo la Comisión ejerce ya sus facultades sobre terceros cuyas actuaciones u omisiones afectan o pueden afectar los servicios que la Comisión está obligada a proteger. Así pues, en el caso Equipos de Borinquen, Inc. y Latas de Aluminio Reynolds, QT-91-31-TC, dicha Comisión resolvió lo siguiente:
... la Comisión no solamente reglamenta y fiscaliza las em-presas de servicio público que operen en Puerto Rico sino que también interviene para resolver controversias entre dichas empresas y sus usuarios, entre concesionarios y entre conce-sionarios y particulares cuyas actuaciones afecten o puedan *237afectar las actividades bajo nuestra jurisdicción. (Énfasis suplido.) Alegato de la peticionaria, Anejo I, pág. 11.
En efecto, la autoridad, que le ha concedido el legislador y que la Comisión ha ejercido con respecto a terceros que, sin ser entidades de servicio público, afectan con sus actos las funciones de concesionarios de la Comisión, tiene pleno sentido jurídico y está claramente justificada. Su raciocinio radica en los principios y postulados básicos del derecho administrativo. Véase Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834 (1978). En situaciones como las del caso de autos, los porteadores públicos no tienen otro foro que pueda atender sus querellas tan adecuadamente como la Comisión. Estos porteadores públicos carecen de ordinario de recursos ade-cuados para la costosa litigación judicial. Ciertamente no tienen recursos comparables a los de sus adversarios corporativos. Los tribunales, a su vez, carecen de los reme-dios expeditos que tiene la agencia administrativa; sobre todo, carecen del expertise sobre las particularidades y la dinámica operacional que tienen estos porteadores públi-cos en el desempeño de sus labores. Por todo ello es que el foro más afín para atender todas las cuestiones relativas a estos concesionarios de la Comisión es la propia Comisión, que tiene el cuadro completo y la perspectiva más afinada para evaluar si el porteador público ha actuado debida-mente o si la prestación de sus servicios ha sido indebida-mente obstaculizada. El decreto de la mayoría en este caso ofuscadamente da al traste con esta realidad jurídica sobre la naturaleza y razón de ser de los organismos administra-tivos y, concretamente aquí, sobre la histórica Comisión y su relación con los porteadores de agregados.
VI
En resumen, no puede haber la menor duda de que la Comisión tenía una clara facultad para intervenir en el caso de autos. Raimundi era un porteador público autori-*238zado por la Comisión a transportar los agregados que ven-día Productora, lo que había constituido por décadas su principal labor como concesionario de la Comisión y su me-dio de ganarse la vida. Al prohibirle a Raimundi la entrada a sus predios donde se producían los agregados que Rai-mundi transportaría, Productora en efecto anuló la conce-sión que la Comisión le había otorgado a Raimundi y afectó la supervivencia de este transportador de agregados. La prohibición referida era precisamente una instancia de lo que el legislador quiso poner bajo la jurisdicción de la Co-misión con las enmiendas de 1972 y 1974 a la Ley, y con la ley especial sobre transportación de agregados. Además, nadie mejor que la Comisión para atender en esté asunto, que atañe precisamente a su conocimiento especializado. Es por ello que el dictamen de una mayoría del Tribunal en sentido contrario aquí constituye no sólo un crudo desacato a la voluntad legislativa, sino además un acto sin ningún sentido jurídico. La mayoría sencillamente se ha arrogado un poder que no tiene, al ignorar el claro y justificado man-dato de ley, y lo utiliza para descoyuntar la autoridad de la Comisión innecesariamente.
El decreto de la mayoría, además, tiene el efecto de de-jar desamparado a un trabajador para favorecer los inte-reses de una poderosa empresa comercial. A estas alturas, la parte peticionaria no tiene ya ni un recurso judicial dis-ponible en cuanto a los incidentes concretos del caso de autos. Una vez más, una mayoría de este Tribunal decide a favor del fuerte y en contra del más débil, haciendo gala de su insólita y enrevesada concepción de lo que es justo y poniendo la autoridad de este Foro en contra de los que más necesitan su protección.
Es por todo ello que yo DISIENTO.

 “Agregados” incluye tierra, barro, lodo, zahorria, babote, arena, mezcla as-fáltica, piedra en bruto o triturada, o cualquier otra materia análoga. Reglamento de Carga de Agregados, Reglamento Núm. 1817 de la Comisión de Servicio Público de 20 de agosto de 1974, Art. 2(b).